FILED
                                                                 MARCH 10, 2020
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                           )         No. 36389-9-III
                                               )
                       Respondent,             )
                                               )
              v.                               )         UNPUBLISHED OPINION
                                               )
JAMES FLOYD EUGENE SCALES,                     )
                                               )
                       Appellant.              )

       LAWRENCE-BERREY, C.J. — James Scales challenges his conviction for second

degree malicious mischief. He argues the State failed to prove he acted maliciously. We

disagree and affirm.

                                          FACTS

       On August 21, 2017, Thomas Korfus noticed a green sport utility vehicle (SUV)

sitting on Nelson Road in Cle Elum, Washington, with a “high revving engine.” Report

of Proceedings (RP) at 73. The SUV then came toward Mr. Korfus at a good rate of

speed, going shoulder to shoulder on the road. Mr. Korfus saw the SUV go into a ditch,

run over a telephone box and a road sign, exit the ditch, drive across the street, and enter

another ditch on the other side of the road.
No. 36389-9-III
State v. Scales


       The SUV then drove into Nicki Backlin’s driveway. It stopped near the house,

honked, and then drove around to the back of Ms. Backlin’s property. Ms. Backlin

telephoned 911. On the back of Ms. Backlin’s property, the SUV spun three or four

“donuts.” Clerk’s Papers (CP) at 24. The SUV stopped spinning and drove into Ms.

Backlin’s trailer, backed up, and then rammed the trailer 12 or more times.

       Deputy David Thomas responded to Ms. Backlin’s 911 call. Deputy Thomas saw

the SUV repeatedly ramming Ms. Backlin’s trailer. It did this three or four more times

before Deputy Thomas pinned it against the trailer. The SUV had pushed the trailer 40 to

50 yards from its original location. Deputy Thomas ordered the driver, the only occupant,

out of the SUV and identified him as James Scales. Deputy Thomas arrested Scales.

       Scales cursed, swore, and spit at Deputy Thomas and other deputies. Scales

appeared to understand what was going on and did not appear confused. Deputy Thomas

noticed a strong odor of alcohol, and Scales swayed from side to side. Scales did not

appear confused about the presence of law enforcement, his arrest, or the fact that he had

been driving.

       The State charged Scales with one count of second degree malicious mischief, one

count of driving under the influence (DUI), and one count of reckless endangerment.

Scales waived his right to a jury trial and proceeded to a bench trial.


                                              2
No. 36389-9-III
State v. Scales


       At trial, officers testified to big “donut” marks in Ms. Backlin’s back field and

testified that her utility trailer was banged up and had its tongue twisted. CP at 23. Ms.

Backlin’s mother testified that she, her husband, and her son purchased the utility trailer

about 10 years ago for $5,000. Ms. Backlin testified she used the utility trailer to move

lumber, equipment, and to haul hay.

       Scales testified he had undergone surgery four days earlier and went to a friend’s

house with his girlfriend on the date in question. Scales drank vodka at the friend’s

house. Scales and his girlfriend left the party and got into a fight. Scales testified he

remembered nothing after that, except he just wanted to get home. He testified he did not

even know Ms. Backlin and thought he was at a buddy’s house messing around.

       The trial court found Scales guilty of second degree malicious mischief, DUI, and

reckless endangerment. The court entered findings and conclusions, sentenced Scales to

60 days on the second degree malicious mischief count, 364 days on the DUI count with

229 days suspended, and 364 days on the reckless endangerment count, with 229 days

suspended. Scales appealed.

                                        ANALYSIS

       Scales contends the State presented insufficient evidence to sustain his conviction

for second degree malicious mischief.


                                              3
No. 36389-9-III
State v. Scales


       If a defendant challenges the sufficiency of the evidence on appeal, the proper

inquiry is “whether, after viewing the evidence in the light most favorable to the State,

any rational trier of fact could have found guilt beyond a reasonable doubt.” State v.

Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). “[A]ll reasonable inferences from

the evidence must be drawn in favor of the State and interpreted most strongly against the

defendant.” Id. A challenge to the sufficiency of the evidence “admits the truth of the

State’s evidence and all inferences that reasonably can be drawn therefrom.” Id.

       Following a bench trial, we review whether substantial evidence supports the

findings of fact and whether those findings support the conclusions of law. State v.

Homan, 181 Wn.2d 102, 105-06, 330 P.3d 182 (2014). Unchallenged findings of fact are

verities on appeal. Id. Scales has not challenged any of the trial court’s findings.

       To find Scales guilty of second degree malicious mischief, the trial court had to

find that: (1) on or about August 21, 2017, (2) Scales knowingly and maliciously caused

physical damage to the property of another, (3) in an amount exceeding $750, (4) in the

State of Washington. RCW 9A.48.080(1)(a); CP at 1.

       Scales argues the State presented no evidence he acted maliciously. He argues he

did not even know Ms. Backlin and the evidence suggests he accidentally rammed Ms.




                                             4
No. 36389-9-III
State v. Scales


Backlin’s trailer repeatedly because his truck was stuck in the mud. We find these

arguments disingenuous.

       “Malice” is defined as:

       “Malice” and “maliciously” shall import an evil intent, wish, or design to
       vex, annoy, or injure another person. Malice may be inferred from an act
       done in willful disregard of the rights of another, or an act wrongfully done
       without just cause or excuse, or an act or omission of duty betraying a
       willful disregard of social duty.

RCW 9A.04.110(12) (emphasis added).

       Scales rammed Ms. Backlin’s trailer 12 or more times with his SUV, moving it 40

to 50 yards. Unless this was all an unfortunate accident, these actions demonstrate a

willful disregard of the rights of another, done without just cause or excuse, from which a

trier of fact may infer Scales acted maliciously.

       When Deputy Thomas arrested Scales, Scales cursed, swore, and spit. Scales did

not appear apologetic about “accidentally” ramming Ms. Backlin’s trailer repeatedly and

moving it 40 or 50 yards. His belligerent attitude on arrest is inconsistent with his current

claim it all was an unfortunate accident. The evidence was more than sufficient for the

trial court to find that Scales acted maliciously.




                                               5
No. 36389-9-III
State v. Scales


      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                           L.... ,s.c. c,,, .. g'I.M. (   , c.. ~.
                                         Lawrence-Berrey, C.J.      4o
                                                                         1
WE CONCUR:




                                         Fearing, J.




                                            6